    Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 1 of 23




            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

SONIA ELISA E.,

                    Plaintiff,
             v.                                       Civil Action No.
                                                      3:19-CV-0476 (DEP)
ANDREW M. SAUL, Commissioner of
Social Security, 1

                    Defendant.

__________________________

APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LEGAL AID SOCIETY OF                           ELIZABETH V. KRUPER, ESQ.
 MID-NEW YORK
221 South Warren Street
Suite 310
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                          AMY BLAND, ESQ.
United States Attorney                         Special Assistant U.S. Attorneys
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

1      Plaintiff=s complaint named Nancy A. Berryhill, in her capacity as the Acting
Commissioner of Social Security, as the defendant. On June 4, 2019, Andrew M. Saul
took office as Social Security Commissioner. He has therefore been substituted as the
named defendant in this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil
Procedure, and no further action is required in order to effectuate this change. See 42
U.S.C. ' 405(g).
  Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 2 of 23




DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                     ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings.2 Oral

argument was heard in connection with those motions on July 1, 2020,

during a telephone conference conducted on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is



      2 This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                         2
  Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 3 of 23




incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      July 8, 2020
            Syracuse, NY




                                      3
Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 4 of 23




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 SONIA ELISA E.,

                                 Plaintiff,
 vs.                               3:19-CV-476

 ANDREW M. SAUL, COMMISSIONER OF
 SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x

       Transcript of a Decision held during a
 Telephone Conference on July 1, 2020, the HONORABLE

 DAVID E. PEEBLES, United States Magistrate Judge,

 Presiding.
                         A P P E A R A N C E S

                            (By Telephone)

 For Plaintiff:         LEGAL AID SOCIETY OF MID-NEW YORK
                        221 South Warren Street
                        Suite 310
                        Syracuse, New York 13202
                          BY: ELIZABETH V. KRUPER, ESQ.
 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: AMY BLAND, ESQ.

                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 5 of 23
                                                                      13


1                      (The Court and counsel present by telephone.)
2                THE COURT:    Let me begin by thanking both counsel

3     for excellent written and oral presentations, I have enjoyed

4     working with both of you.
5                Plaintiff has commenced this proceeding pursuant to

6     42 United States Code Sections 405(g) and 1383(c)(3) to

7     challenge a determination by the Commissioner of Social
8     Security denying plaintiff's application for benefits and

9     finding that she was not disabled at the relevant times.
10               The background is as follows:        Plaintiff was born

11    in September of 1975 and is currently 44 years of age.          She

12    was 40 years old at the time of the alleged onset of her
13    disability on March 1, 2016.       Plaintiff stands 5 foot 1 inch

14    in height and weighs between 150 and 205 pounds at various

15    points in the record.      She has apparently undergone bariatric
16    surgery.   Plaintiff has a 12th grade education and attended

17    regular classes while in school.       She is right-handed.
18    Plaintiff is separated.      She has three children who are now

19    approximately 14, 21, and 23 years of age.         She also has a

20    boyfriend who she met online.       She has 50 percent custody of
21    her youngest son.     Plaintiff resides in an apartment in

22    Norwich, New York.     She has no driver's license and relies on

23    friends, Catholic Charities, or A&D Cab for transportation,
24    she does not use public transportation such as buses.

25               Plaintiff worked until November of 2015.         She quit



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 6 of 23
                                                                        14


1     her position at the time after an issue with her manager.
2     Over time, she has held various positions, including as a

3     kennel worker, a worker in her Off-Track Betting facility, a

4     cashier in various grocery and convenience store settings,
5     and an assembler in a manufacturing facility.          She lost a job

6     in April of 2014 based on poor performance.         Her longest

7     period of employment was between 2002 and 2004 in the
8     Polkville store.     She did not work between 2005 and 2007 as a

9     result of her pregnancy and giving birth to her son.            She
10    also did not work from 2010 to 2011 when she was

11    self-medicating with alcohol.

12               Plaintiff has a significant history of sexual abuse
13    and that and other stressors have caused her to suffer mental

14    impairments that have been variously diagnosed including as

15    OCD, or obsessive compulsive disorder, post-traumatic stress
16    disorder, or PTSD, major depressive disorder, MDD,

17    generalized anxiety disorder and bipolar disorder, borderline
18    personality disorder, adjustment disorder with depressed

19    mood, and alcohol abuse.      She apparently has been abstinent

20    since February of 2016.
21               Plaintiff has been hospitalized on several

22    occasions including in the Bassett Medical Center emergency

23    room in November 2015, Binghamton General Hospital in
24    December 2015, again Binghamton General Hospital in

25    February 2016, Conifer Park, she underwent treatment there in



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 7 of 23
                                                                      15


1     July of 2015, and New Horizons where she attended weekly
2     sessions between March and September of 2016.          In June of

3     2016, she apparently made plans to overdose.         That is

4     reflected in page 827 of the administrative transcript.
5     Plaintiff has treated with psychiatrist Dr. Nickolas -- the

6     records reflect that it might be T-o-g-l-a-s, we are going to

7     refer to Dr. Nickolas Toglas as Togias because that is the
8     way it appears in the administrative law judge's decision.

9     She has treated with Dr. Togias since June of 2016 and sees
10    him approximately every two months.        She also treats with

11    LCSW Mary Ann Rason who she sees weekly.         She also attends

12    weekly group sessions entitled Seeking Safety.          Plaintiff
13    is -- her general physical needs are taken care of by

14    Physician's Assistant Erica Hill.        She also at a time

15    underwent treatment at Chenango Behavioral Health with
16    another therapist, Kelly Hunter.

17               Plaintiff has been prescribed various medications
18    over time, including Effexor, Seroquel, Synthroid, trazodone,

19    Prozac, hydroxyzine, lithium, prazosin, Ravea, Estoril,

20    Depakote, and Latuda.
21               In terms of activities of daily living, at various

22    points in the record, including at 46 to 47 and 443, there is

23    indication that she can dress, shower, groom, cook, she shops
24    twice a week, she can do dishes, laundry, can vacuum, can

25    sweep, dust, clean, watches television, enjoys writing, can



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 8 of 23
                                                                         16


1     go on social media and can FaceTime, visit friends.             She has
2     a relationship with a boyfriend of some length.          She has

3     expressed a desire to do volunteer work.         She plays games

4     with her son, she plays games on her phone, and in 2017 drove
5     to and back from Florida.

6                Procedurally, plaintiff applied for Title II and

7     Title XVI benefits under the Social Security Act on
8     September 10, 2015.     In that application, she alleged an

9     onset date of October 1, 2011, that was subsequently amended
10    to March 1, 2016.     In support of her application, she claims

11    disability based on PTSD, major depressive disorder, and

12    generalized anxiety disorder.       That appears at page 212 of
13    the administrative transcript.

14               A hearing was conducted on April 16, 2018, by

15    Administrative Law Judge, or ALJ, Mary Leary to address
16    plaintiff's application for benefits.        On July 13, 2018, ALJ

17    Leary issued an unfavorable decision.        That became a final
18    determination of the agency on March 18, 2019, when the

19    Social Security Administration Appeals Council denied

20    plaintiff's request for review.       This action was commenced on
21    April 23, 2019, and is timely.

22               In her decision, ALJ Leary applied the familiar

23    five-step sequential test for determining disability.            She
24    first found that plaintiff is insured or was insured through

25    June 30, 2018.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 9 of 23
                                                                      17


1                At step one of the sequential analysis, she found
2     that plaintiff had not engaged in substantial gainful

3     activity since March 1, 2016.

4                At step two, ALJ Leary concluded that plaintiff
5     does suffer from impairments that impose more than minimal

6     limitations on her ability to perform basic work functions,

7     including alcohol use, borderline personality disorder,
8     adjustment disorder with depressed mood, major depressive

9     disorder, PTSD, generalized anxiety disorder, bipolar
10    disorder, and OCD or obsessive compulsive disorder.

11               At step three, ALJ Leary concluded that plaintiff's

12    conditions do not meet or medically equal any of the listed
13    presumptively disabling conditions set forth in the

14    Commissioner's regulations, specifically considering Listings

15    12.04, 12.06, 12.08, and 12.15.       She found in connection with
16    those listings that neither the B nor the C criteria are met

17    in this case.
18               After surveying the record, ALJ Leary concluded

19    that plaintiff retains the residual functional capacity, or

20    RFC, to perform work at all exertional levels with additional
21    nonexertional limitations as follows:        She can understand,

22    remember, and carry out simple instructions consistent with

23    routine unskilled work; she can perform simple decision
24    making related to basic work functions; she can tolerate

25    frequent minor changes within the workplace and she can



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 10 of 23
                                                                       18


1     tolerate occasional contact with coworkers and supervisors,
2     but no contact with the general public, in an occupation

3     where the individual can complete tasks relatively

4     independently, and where social interaction is not a primary
5     job requirement.

6                 Applying that RFC at step four, Administrative Law

7     Judge Leary concluded that plaintiff is incapable of
8     performing her past relevant work, which was characterized as

9     a sales clerk, a gambling cashier, and a food sales clerk,
10    all of which were with an SVP of 3 -- I'm sorry, gambling

11    cashier is an SVP of 4.      Sales clerk is in the light

12    category, gambling cashier is sedentary, food sales clerk is
13    light according to the vocational expert.

14                At step five, the administrative law judge

15    concluded based on the testimony of the vocational expert
16    that plaintiff, notwithstanding her impairments, is capable

17    of performing available work in the national economy, and
18    three example positions were cited, including as a stubber,

19    as a spiral binder, and as an automotive detailer, and

20    therefore concluded that plaintiff was not disabled at the
21    relevant times.

22                As you know, my function is limited, the standard

23    that I must apply is extremely deferential.          I must determine
24    whether correct legal principles were applied, and the

25    resulting determination is supported by substantial evidence.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 11 of 23
                                                                         19


1     Substantial evidence, of course, is defined as such relevant
2     evidence as a reasonable mind might accept as adequate to

3     support a conclusion.      As the Second Circuit noted in Brault

4     v. Social Security Administration, 683 F.3d 443 from 2012,
5     the standard to be applied is a rigorous standard.           It is far

6     more rigid than the clearly erroneous standard that we are

7     all familiar with.      The Second Circuit also noted that with
8     the substantial evidence standard in place, that means once

9     an ALJ finds facts, they can be rejected only if a reasonable
10    fact finder would have to conclude otherwise.

11                In this case, plaintiff has raised essentially two

12    contentions in support of her challenge to the determination.
13    She challenges the weight of medical evidence afforded by the

14    administrative law judge to the various opinions in the

15    record centering upon the records of treating source
16    Dr. Togias, which is also cosigned by Therapist Rason.            She

17    also challenges the administrative law judge's evaluation of
18    her subjective complaints of symptomology.

19                The task of the administrative law judge begins

20    with formulating the plaintiff's RFC.         A claimant's RFC
21    represents a finding of the range of tasks she is capable of

22    performing notwithstanding the impairments at issue.             An RFC

23    determination is informed by consideration of all relevant
24    medical and other evidence.       When assessing a claimant's RFC,

25    the ALJ must analyze exertional capabilities, which includes



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 12 of 23
                                                                          20


1     such things as the ability to sit, stand, walk, lift, carry,
2     push and pull, as well as nonexertional limitations or

3     impairments, which include of course the mental impairments

4     of the type that are now at issue.        And of course the RFC
5     determination must be supported by substantial evidence in

6     order for the resulting determination to be upheld.

7                 The focus of this case is of course on the medical
8     records in evidence, and there are four of those in this

9     case.    The first was cosigned by Dr. Togias and Therapist
10    Rason.    It was given on February 27, 2018 and appears at

11    pages 869 to 871 of the record.        In that medical source

12    statement, plaintiff was found to have marked limitations in
13    carrying out detailed instructions, marked limitations in the

14    ability to make judgments on simple work-related decisions.

15    She was found to have marked limitations in the areas of
16    interacting appropriately with the public and interacting

17    appropriately with supervisors, including accepting
18    instructions and criticism from them, as well as marked

19    limitations in responding appropriately to stress, work

20    pressures in the usual work setting, and responding
21    appropriately to changes in a routine work setting.              She was

22    also found to experience marked limitations in the ability to

23    perform activities within a schedule, maintain regular
24    attendance and be punctual within customary tolerances, and

25    in the ability to complete a normal workday and workweek



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 13 of 23
                                                                        21


1     without interruptions from psychologically-based symptoms and
2     to perform at a consistent pace without an unreasonable

3     number and length of rest periods.        That opinion was assigned

4     little weight by the administrative law judge.
5                 A second was from LCSW-R Kelly Hunter given on

6     March 10, 2016 and appearing at pages 447 to 449 of the

7     administrative transcript.       In that statement, Therapist
8     Hunter indicates that plaintiff is very limited in the

9     following areas:     Maintain attention/concentration, interact
10    appropriately with others, maintain socially appropriate

11    behavior without exhibiting behavior extremes, maintain basic

12    standards of personal hygiene and grooming, and appears to
13    be -- appears able to function in a work setting at a

14    consistent pace.

15                The next opinion is given by Dr. Sara Long, it was
16    dated April 12, 2016.      Dr. Long, a psychiatrist, examined the

17    plaintiff on that date, and her report appears at pages 441
18    to 445 of the administrative transcript.         Based upon her

19    examination, Dr. Long issued the following medical source

20    statement:    "No limitations were observed regarding following
21    and understanding simple directions and performing simple

22    tasks.    She was able to maintain attention and concentration

23    and is able to maintain a regular schedule.          Generally, she
24    is able to learn new tasks, perform complex tasks, make

25    appropriate decisions, relate adequately with others, and is



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 14 of 23
                                                                       22


1     capable of adequate stress management.         Ms. E. presents with
2     significant history of sexual abuse, experiencing guilt

3     regarding the other children involved.         She states she has

4     reported those problems to therapists in the past and not --
5     and told not to pursue it.       It was today discussed with

6     Ms. E. that the concern is that this individual not be a

7     current risk to other children.        She might discuss with her
8     therapist the option of making a police report and leaving it

9     to their judgment as to whether they want to confirm that
10    this person is not a current risk and reporting it to the

11    authorities would relieve her of having to carry any feelings

12    of responsibility as then it would be the judgment by the
13    third party as to whether it should be pursued."           She went on

14    to state that the results of the present evaluation appear to

15    be consistent with psychiatric and history of substance abuse
16    problems which may interfere with her ability to function on

17    a regular basis.
18                The last opinion of record is from Dr. T.

19    Inman-Dundon, a state agency consultant.         It appears a couple

20    places in the record as part of the Exhibit 3A and
21    Exhibit 4A.    In his opinion, Dr. Inman-Dundon found that

22    plaintiff was moderately limited in some areas including as

23    follows:    The ability to perform activities within a
24    schedule, maintain regular attendance and be punctual within

25    customary tolerances, the ability to complete a normal



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 15 of 23
                                                                        23


1     workday and workweek without interruptions from
2     psychologically-based symptoms and to perform at a consistent

3     pace without an unreasonable number and length of rest

4     periods.    Also found moderately limited in the ability to
5     accept instructions and respond appropriately to criticisms

6     from supervisors, and the ability to get along with coworkers

7     or peers without distracting them or exhibiting behavioral
8     extremes.    She was rated as moderately limited also in the

9     ability to respond appropriately to changes in the work
10    setting, the ability to be aware of normal hazards and take

11    appropriate precautions, and the ability to set realistic

12    goals or make plans independently of others.          There were not
13    any more serious limitations discerned by Dr. Inman-Dundon.

14                In Dr. Inman-Dundon's mental RFC opinion at page

15    87, he concludes as follows:       It appears that claimant
16    experienced psychiatric decompensation in the context of

17    alcohol abuse.     Currently claimant is abstinent, and appears
18    to be able to sustain simple tasks.        Claimant can perform the

19    basic demands of unskilled work.

20                The -- as I said earlier, Dr. Togias and Therapist
21    Rason's opinions were given little weight.          Therapist

22    Hunter's opinions were given little weight.          Dr. Long's

23    opinion was given significant weight, and Dr. Inman-Dundon's
24    opinion was given great weight, and that is from May of 2016.

25                The focus of plaintiff's argument concerning these



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 16 of 23
                                                                       24


1     opinions is on those of Dr. Togias.        Dr. Togias obviously
2     qualifies as a treating source.        Ordinarily the opinion of a

3     treating physician regarding the nature and severity of an

4     impairment is entitled to considerable deference provided it
5     is supported by medically acceptable clinical and laboratory

6     diagnostic techniques and not inconsistent with other

7     substantial evidence.      If controlling weight is not given to
8     a treating source's opinion, the administrative law judge

9     must apply several factors to determine what degree of weight
10    should be assigned to the opinion.        By regulations, those

11    factors include the length of the treatment relationship and

12    the frequency of examination, the nature and extent of the
13    treatment relationship, the evidence supporting the treating

14    provider's opinion, the degree of consistency between the

15    opinion and the record as a whole, whether the opinion is
16    given by a specialist, and other evidence that has been

17    brought to the attention of the administrative law judge.            20
18    C.F.R. Section 404.1527 and 404 -- 416.927.          And of course

19    when a treating source's opinions are repudiated, the ALJ

20    must provide reasons for the rejection and those reasons must
21    be supported by substantial evidence.

22                In this case, the reasons given for not accepting

23    Dr. Togias' opinions stem from the determination by the
24    administrative law judge that they were not consistent with

25    the treatment notes from both Dr. Togias and Therapist Rason



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 17 of 23
                                                                       25


1     as well as plaintiff's activities of daily living.           It was
2     also noted -- it also is noted that being a check-the-box

3     form, sometimes those opinions of check-the-box forms are

4     given less weight, although there is some narrative in this
5     case.

6                 The opinions of Dr. Togias are also inconsistent

7     with those of Dr. Inman-Dundon and Dr. Long.          As I indicated
8     during the oral argument, I recognize the importance of a

9     treating source and the longitudinal knowledge and history
10    that can be provided by a treating source, particularly in a

11    mental health case.      The -- in this case, when I look to

12    what's known as the Burgess factors, certain of those factors
13    have been discussed by Administrative Law Judge Leary.

14    Reference is made to Dr. Togias and his specialty as a

15    psychiatrist.     Reference is made to the treatment notes.
16    There is no reference to the length of treatment and

17    frequency, but there is reference to the consistency of the
18    opinion with other medical evidence, and the amount of

19    evidence supporting the opinions.

20                The -- I have reviewed carefully the treatment
21    notes that appear in the record, including those at

22    Exhibit 10F from Physician's Assistant Erica Hall, and 11F

23    and continuing on, from Dr. Togias and Social Worker Rason,
24    and there was another social worker also in there, Karen

25    Grosso.    And it -- as the administrative law judge noted,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 18 of 23
                                                                        26


1     those treatment records, although they do show some hot
2     spots, they do, for the most part, show a fairly benign

3     psychological and psychiatric status as the administrative

4     law judge noted at page 21.       Many, many of the treatment
5     notes indicate that plaintiff was well-kempt, cooperative,

6     open and talkative, calm, good eye contact, stable mood,

7     euthymic mood, appropriate affect, normal speech, linear
8     thought process, no delusions elicited, intact judgment, good

9     insight, denied any perceptual disturbances, and although
10    there is indication of suicidal ideation or even attempts at

11    times, most of the reports from those physicians of the

12    treating sources indicate no suicidal or homicidal ideation.
13                The -- Dr. Long and Dr. Inman-Dundon's opinions are

14    both contrary to the opinions of Dr. Togias.          A careful

15    review of the notes indicate that while plaintiff's condition
16    was somewhat cyclical, there was not a significant

17    deterioration after those individuals gave their opinions
18    that would require revisiting or minimize the impact of those

19    opinions.

20                So in summary, I don't find that the treating
21    source rule was violated.       I think essentially the Burgess

22    factors, the regulatory factors were considered, but even if

23    they were not, as Estrella teaches, if the court, after a
24    searching review of the record, finds that the treating

25    source rule was not violated, then the error is harmless and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 19 of 23
                                                                       27


1     remand is not required.      That is based on Estrella v.
2     Berryhill, 925 F.3d 90 from 2019 Second Circuit.           In this

3     court one of my colleagues recognized similarly in Reed v.

4     Commissioner of Social Security, it is 5:16-CV-1134, found at
5     2018 WL 1183382 from the Northern District of New York,

6     March 6, 2018.     It was also noted in Reed by Magistrate Judge

7     Carter that it is appropriate to rely on sources such as
8     Dr. Long, Dr. Inman-Dundon, and those opinions can provide

9     substantial evidence sufficient to overcome a treating source
10    opinion.

11                So I conclude, based on all of my review of the

12    record, the opinions of those sources, treatment notes of PA
13    Hill, Dr. Togias, and Rason, Therapist Rason, that no

14    reasonable -- a reasonable fact finder would not have to

15    conclude that the treating source opinions should be
16    accepted, and so I -- and I note that this case is not

17    similar to Estrella.      Estrella involved a very different
18    situation where the administrative law judge cherrypicked two

19    positive treatment notes, and in light of those and GAF

20    scores and consultative examiner in the face of treatment
21    notes that showed a very different situation for that

22    plaintiff.    So in conclusion I find plaintiff failed to show

23    that no reasonable fact finder could have reached the
24    administrative law judge's conclusions concerning the

25    treating source issue.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 20 of 23
                                                                          28


1                 The second issue raised by the plaintiff concerns
2     the treatment of plaintiff's subjective complaints.

3     Obviously an ALJ must take into account plaintiff's

4     subjective complaints in rendering the five-step disability
5     analysis.    20 C.F.R. Sections 404.1529 and 416.929.            However,

6     when examining the question, the ALJ is not required to

7     blindly accept the subjective testimony of a complainant -- a
8     claimant, and rather, retains discretion to weigh the

9     credibility in light of other evidence in the record.
10                The regulations and the case law provide a two-step

11    analysis to be made when reviewing credibility which is

12    governed by SSR 16-3p.      When assessing credibility and a
13    plaintiff's subjective symptomology, an ALJ must consider

14    certain relevant factors including the claimant's daily

15    activities, the location, duration, frequency, and intensity
16    of any symptoms, any precipitating and aggravating factors,

17    the type, dosage, effectiveness and side effects of any
18    medication taken and other treatment received as well as

19    other measures taken to relieve the symptoms.          There are

20    other factors as well.
21                In this case, the administrative law judge

22    recounted plaintiff's claims at page 18 and concluded that,

23    after careful consideration of the evidence, the undersigned,
24    ALJ Leary, finds that the claimant's medically determinable

25    impairments could reasonably be expected to cause the alleged



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 21 of 23
                                                                       29


1     symptoms.    However, the claimant's statements concerning the
2     intensity, persistence, and limiting effects of the symptoms

3     are not entirely consistent with the medical evidence and

4     other evidence in the record for the reasons explained in
5     this decision.     If the administrative law judge had stopped

6     there, the case law is clear that that would be insufficient

7     to provide meaningful judicial review of the ALJ's thinking.
8     The ALJ, however, went on to discuss treatment notes, the

9     conservative treatment undergone by the plaintiff, her
10    activities of daily living, and the medical evidence in the

11    record.    At page 20, ALJ Leary summarizes, "Overall, the

12    evidence in the record consists primarily of documentation of
13    the claimant's subjective complaints with little in the way

14    of objective findings to support functional limitations of

15    the severity the claimant has alleged.         The claimant received
16    far less treatment than one would expect of someone

17    experiencing pain and limitation of the severity she has
18    reported.    Considering the objective evidence in light of the

19    claimant's self-described activities of daily living, the

20    record as a whole, and the consistency of claimant's
21    statements and testimony, the undersigned finds the claimant

22    can perform work within the limitations described in the

23    residual functional capacity assessment set forth herein."
24                Having reviewed carefully the decision, I find that

25    the SSR 16-3p has been followed and that the explanation



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 22 of 23
                                                                       30


1     given for rejecting plaintiff's claims of symptomology afford
2     the court a basis for meaningful judicial review.           I find

3     that the plaintiff has not demonstrated that no reasonable

4     fact finder could reach the same conclusion that the ALJ
5     reached when considering plaintiff's symptomology.

6                 In summary, I find that correct legal principles

7     were applied, and the resulting determination is supported by
8     substantial evidence.      I will therefore grant judgment on the

9     pleadings to the defendant and direct dismissal of
10    plaintiff's complaint.

11                Thank you both again, I hope you stay safe in these

12    interesting times.
13                MS. KRUPER:    Thank you.

14                MS. BLAND:    Thank you, your Honor, everyone stay

15    safe.
16                      (Proceedings Adjourned, 2:52 p.m.)

17
18

19

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00476-DEP Document 18 Filed 07/08/20 Page 23 of 23




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the stenographically reported

11    proceedings held in the above-entitled matter and

12    that the transcript page format is in conformance
13    with the regulations of the Judicial Conference of

14    the United States.

15
16                            Dated this 6th day of July, 2020.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
